 


110 HRES 631 EH: Honoring the sacrifice and courage of the six missing miners and three rescuers who were killed in the Crandall Canyon mine disaster in Utah, and recognizing the rescue crews for their outstanding efforts in the aftermath of the tragedies.
U.S. House of Representatives
2007-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 631 
In the House of Representatives, U. S., 
 
September 5, 2007 
 
RESOLUTION 
Honoring the sacrifice and courage of the six missing miners and three rescuers who were killed in the Crandall Canyon mine disaster in Utah, and recognizing the rescue crews for their outstanding efforts in the aftermath of the tragedies. 
 
 
Whereas on August 6, 2007, six miners, Kerry Allred, Don Erickson, Juan Carlos Payan, Brandon Phillips, Manuel Sanchez, and Jose Luis Hernandez, were trapped 1,800 feet below ground in the Crandall Canyon mine in Utah;  
Whereas Federal, State, and local rescue crews worked relentlessly in an attempt to locate and rescue the trapped miners;  
Whereas three rescuers, Gary Jensen, Brandon Kimber, and Dale Bird Black lost their lives during the rescue attempt;  
Whereas the loss of the miners has had a tremendous effect on the local community;  
Whereas the emergency efforts coordinated by the Emery County Sheriff’s Department have been exemplary;  
Whereas Utah is one of the largest coal producing States in the Nation, producing over 21 million tons of coal in 2005;  
Whereas coal continues to be the economic engine for many communities;  
Whereas during the last century over 100,000 coal miners have been killed in mining accidents in the Nation’s coal mines;  
Whereas the Nation is greatly indebted to coal miners for the difficult and dangerous work they perform to provide the fuel needed to operate the Nation’s industries and to provide energy to homes and businesses; and  
Whereas many residents of Emery County and Carbon County, Utah, and the surrounding areas, came together to support the miners’ families and the community has been steadfast in its efforts to help the families of the missing and deceased: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes Kerry Allred, Don Erickson, Juan Carlos Payan, Brandon Phillips, Manuel Sanchez, Jose Luis Hernandez, Gary Jensen, Brandon Kimber, and Dale Bird Black for their sacrifice in the Crandall Canyon, Utah coal mine;  
(2)extends the deepest condolences of the Nation to the families of these men;  
(3)recognizes the many volunteers who participated in the rescue efforts and provided support for the miners’ families during the rescue operations; and  
(4)honors the long national heritage of coal mining families and supports the tradition for the future.  
 
Lorraine C. Miller,Clerk. 
